Name: Commission Regulation (EEC) No 1206/78 of 2 June 1978 amending Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 78 Official Journal of the European Communities No L 147/ 19 COMMISSION REGULATION (EEC) No 1206/78 of 2 June 1978 amending Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed by the Community within the framework of the General Agreement on Tariffs and Trade (GA'lT) and it should therefore be specified that the validity of export licences may not extend beyond 10 May 1979 ; whereas this time limit should be taken into account in fixing the last day for the conclusion of contracts ; Whereas the sales in question are subject to the provi ­ sions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (5), as last amended by Regulation (EEC) No 732/78 (6) ; Whereas the procedure for . the release of the security may be simplified ; whereas on the other hand it is necessary to specify that payment of the refund for skimmed-milk powder exported unprocessed or after colouring shall be subject to the production of a certi ­ ficate issued by the importing country declaring that the product will be subject to controls ensuring that it will be put to the intended end-use ; whereas a list of the bodies empowered to issue such certificates should be made known to all interested parties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ¢), as last amended by Regulation (EEC) No 1038/78 (2 ), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non ­ member countries of skimmed-milk powder held by intervention agencies and intended for use as feed (3 ), as last amended by Regulation (EEC) No 718/78 (4), specifies that the skimmed milk must be exported either unprocessed , with certain prescribed conditions being observed, or after denaturing or incorporation into compound feedingstuffs in accordance with specific requirements ; whereas certain third countries, in order to prevent skimmed-milk powder intended for use as feed being used for other purposes within their territory, stipulate that the product shall be coloured before incorporation ; whereas these special requirements should be taken into account in order to permit exportation towards the third countries in ques ­ tion and the existing provisions should consequently be adjusted ; Whereas a system whereby the purchaser can take delivery by instalments will make it easier to conclude delivery contracts ; whereas in such cases the sale price set by the intervention agency should include a fixed amount to cover storage and financing charges until the purchaser takes delivery ; Whereas, to simplify administration , arrangements should be made for a quarterly increase in the price of skimmed-milk powder ; whereas, in order to ensure uniformity of practice, it should be specified that the representative rate to be used to convert the price into national currency should be that applicable on the day on which the goods are taken over by the purchaser ; Whereas the exports to which Regulation (EEC) No 2054/76 applies are covered by obligations undertaken HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2054/76 is amended in accor ­ dance with this Regulation . Article 2 (a) In Article 2 ( 1 )  point (c) is amended to read as follows : '(c) after colouring, in accordance with Annex I under the conditions provided for in Article 6, or',( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 134, 22 . 5 . 1978 , p. 4 . (3 ) OJ No L 228 , 20 . 8 . 1976, p. 17 . (4 ) OJ No L 94, 8 . 4 . 1978 , p. 28 . (5 ) OJ No L 190, 14 . 7 . 1976, p. 1 . (6) OJ No L 99 , 12 . 4 . 1978 , p. 14 . No L 147/20 Official Journal of the European Communities 3 . 6 . 78 Delivery may be taken by instalments provided that no instalment is of less than 20 tonnes. Save in case of force majeure, the contract shall be cancelled in respect of those quantities not taken over by the purchaser within the prescribed time limit. 2. Payment as referred to in Article 3 (2) shall be made to the intervention agency by the purchaser before removing each quantity of skimmed-milk powder. 3 . Before taking delivery of each quantity, the purchaser shall lodge an export security, the amount of which shall be equal to the difference between the intervention price plus 2 u.a./ 100 kg and the selling price referred to in Article 3 (2). 4 . The export security shall be released :  on production of proof that export has been effected under the licence issued in connection with the advance fixing referred to in Article 3 (4), and  on production of the proof referred to in Article 13 (4) of Regulation (EEC) No 1687/76 . For purpose of this provision , the product shall not be considered as having to be imported into a specific third country. 5 . If the proofs referred to in paragraph 4 have not been furnished within six months following the date on which the licence expires, the security shall , save in case of force majeure, be forfeited . Where the security is forfeited, it shall be entered in the accounts in reduction of intervention expen ­ diture on milk and milk products, the relevant amounts and quantities being shown separately.  there is added a point (d) as follows : '(d) unprocessed under the conditions provided for in Article 6'. (b) In Article 2 (2) the expression 'paragraph 1 (a) and (b)' is amended to read 'paragraph 1 (a), (b) and (c)'. Article 3 Article 3 is amended to read as follows : 'Article 3 1 . The skimmed-milk powder shall be sold ex ­ storage depot at a price of 86.50 units of account per 100 kilograms . This price shall apply until 10 August 1978 . The price shall be  87.70 u.a./ 100 kg from 11 August 1978 ,  88-90 u.a./ 100 kg from 11 November 1978 ,  90.10 u.a./ 100 kg from 11 February 1979 . 2 . The price as specified in paragraph 1 to be paid by the purchaser shall be that applicable on the day on which the skimmed-milk powder is taken over by him . It shall be converted into national currency at the representative rate appli ­ cable on that day. 3 . The skimmed-milk powder may not be sold in quantities of less than 60 tonnes. 4. The selling contract with the intervention agency shall be concluded  by 10 November 1978 at the latest,  subject to the condition that the refund for the quantity concerned has been fixed in advance under the conditions provided for in Article 5 . 5 . By way of derogation from the first sentence of Article 4 (2) of Regulation (EEC) No 2044/75, export licences as referred to in Article 5 shall expire on 10 May 1979 in those cases where by virtue of the said sentence they would otherwise expire after that date .' Article 4 Article 4 is amended to read as follows : 'Article 4 1 . The entire quantity of skimmed milk purchased shall be taken over by the purchaser within the period of validity of the export licence issued in connection with the advance fixing of the refund . Article 5 1 . In Article 5 ( 1 ) :  in the first sentence the reference to Article 3 (3) is replaced by a reference to Article 3 (4),  point (b) is amended to read as follows : 'a description of the product in question and in particular whether it is denatured or not, whether it is coloured or not and if denatured the dena ­ turing method used'. 2 . In the fourth indent of Article 5 (2) the expres ­ sion 'Article 2 (c)' is replaced by 'Article 2 (c) or Article 2 (d)'. 3 . 6 . 78 Official Journal of the European Communities No L 147/21 Article 6 Article 6 ( 1 ) is amended to read as follows : ' 1 . On exportation of the skimmed-milk powder referred to in Article 2 (c) and (d), payment of the refund shall be subject to the presentation of a certificate issued by an official agency of the country of destination as listed in Annex II to the effect that the product imported will be subject to controls ensuring that it will be used solely for animal feed.' Article 7 Article 1 4a is amended to read as follows : Article 14a 1 . The monetary compensatory amount appli ­ cable to skimmed-milk powder sold pursuant to this Regulation and traded in one of the forms referred to in Article 2 ( 1 ) shall be equal to the monetary compensatory amount fixed pursuant to Regulation (EEC) No 974/71 multiplied by the relevant coefficients set out in the notes to Part 5 of Annex I to the Commission Regulation fixing the monetary compensatory amounts . 2 . These coefficients shall be adapted in accor ­ dance with the changes in the price of skimmed ­ milk powder specified in Article 3 ( 1 ).' Article 8 Annexes I and II to this Regulation are added to Regu ­ lation (EEC) No 2054/76. Article 9 The version of Regulation (EEC) No 2054/76 appli ­ cable before the date of entry into force of this Regula ­ tion shall continue to apply to skimmed-milk powder taken over before that date . Article 10 This Regulation shall enter into force on 5 June 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 June 1978 . For the Commission Finn GUNDELACH Vice-President No L 147/22 Official Journal of the European Communities 3 . 6 . 78 ANNEX I Directions for the colouring of skimmed-milk powder referred to in Article 2 ( 1 ) (c) Colouring shall be done with any of the colours listed below with their identifying numbers in the Colour Index (last edition) and by the designations specified hereafter. These colours :  may be used alone or mixed together in the form of very fine impalpable powder, and  shall be distributed evenly in the skimmed-milk powder, in minimum quantities of 20 grams per 100 kg. Approved colours : C.I. No Name Tartrazine f 1 )19140 42090 42095 44090 74260 77289 Brilliant blue F.C.F. Lissamine green B.S. green , Lissamine green Green 7 pigment, 7, Vinamon Cochineal (') May be used only in combination with one or more of the other colours listed here . 3 . 6 . 78 Official Journal of the European Communities No L 147/23 ANNEX II List of agencies referred to in Article 6 ( 1 ) Official agency Hranexport or Rodopaimpex, Sofia Koospol Import/Export, Prague Non-member countries Bulgaria Czechoslovakia Spain (') Hungary Japan (') Customs Services  Ministerio de Comercio  Direccion General de Politica, Arancelaria e Importacion Terimpex, Budapest Customs Authorities Junta Nacional Dos Productos Pecuarios, Lisbon Federal Secretariat for External Trade, Belgrade Romagrimex or Prodexport, Bucarest Prodintorg Portugal Yugoslavia Romania Soviet Union Indonesia Taiwan Ministry for Agriculture , Djakarta Thailand Israel Singapore Malaysia South Korean Republic Chile Mexico Customs Authorities, Ministry for Economic Affairs, Office of External Trade Bureau, Taipeh Ministry for Trade, Bangkok Ministry for Trade, Tel Aviv Ministry for Finance, The Controller of Imports and Exports, Singapore Ministry for Agriculture , Kuala Lumpur Ministry for Agriculture and Fisheries, Seoul Ministry for Agriculture and Husbandry Secretariat for Trade and Industry, Secretariat for Agriculture and Husbandry Customs Services Popular Republic of North Korea (') The following documents shall be regarded as certificates within the meaning of Article 6 ( 1 ) of this Regulation :  for Japan , the customs import document indicating that the products in question are being imported for use in animal feed ;  for Spain , either the customs document of importation into Spain or a declaration from the Spanish customs certifying that the skimmed-milk powder will be subject to a check furnishing an equivalent guarantee to that afforded by the Spanish importation document .